Exhibit 21.1 List of Subsidiaries The following companies are subsidiaries of the Company and are included in the consolidated financial statements of the Company: NAME Jurisdiction of Organization Percentage of Voting Securities Owned American Locker Security Systems, Inc. Delaware % Canadian Locker Company, Ltd. Dominion of Canada % Security Manufacturing Corporation Delaware % Prosper Ally Limited Hong Kong Special Administrative Region of the People’s Republic of China % (1)Owned by American Locker Security Systems, Inc.
